DETAILED ACTION
The communication is a First Action Non-Final on the merits. Claims 47-86 are currently pending and have been considered below. Claims 1-46 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 10 September 2021 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claims 47-68, 70-74, 76-80, 82-86 contain numerous invocations of "means for" which are part of "A device". These claims have been interpreted as a device as defined in Figure 3, 0031, and 0071 as a "server device 310 has an interface section 311, a processor section 312 including one or more CPUs (Central Processing Units) and a memory section 313" and "The server device 310 may have any hardware configuration, without any particular limitation thereto, that is capable of achieving the functions 
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-86 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 47-68, 70-74, 76-80, and 82-86 are directed towards a system. Claims 69 and 81 are directed towards a manufacture (computer-readable medium). Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 47-86 include the abstract idea of redistributing rewards points upon expiration of the points. Using Claim 47 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text): 




(commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas. 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above with strike-through text and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the 
The claims also recite an ordered combination that describes an environment with "a device" which is a generically cited computer. Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a "device" and "means for" acquiring data and performing various calculations which corresponds to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012), and electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
These claims have been interpreted as a device as defined in Figure 3, 0031, and 0071 as a "server device 310 has an interface section 311, a processor section 312 including one or more CPUs (Central Processing Units) and a memory section 313" and "The server device 310 may have any 
Additional Independent Claims: The analysis of claim 47 is applicable to the additional independent claims 69, 70, 71, 75, 76, 77, 81, and 82 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. 
Dependent claims 48-68, 72-74, 78-80, 83-86 further describe the abstract idea of redistributing rewards points upon expiration of the points.  The dependent claims contain various limitations concerning the collection/earning of rewards points and the conditions for redistribution, but these limitations fall clearly within the abstract idea itself and the claims do not contain additional elements beyond additional "means for" clauses which are interpreted as instructions implemented by the "device". Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological 
Claims 69, 75, 81 are rejected under 35 U.S.C. 101 because of the recitation of a computer readable medium or media.  Absent any explicit definition in the disclosure, a "program" may be a transitory signal, which is non-statutory. Under the broadest reasonable interpretation, the claim can be interpreted as including a signal.  Adding “non-transitory” media should remedy this issue. See the David Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” dated 1/26/2010 and available at: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47-51, 53, 54, 56-60, 63, 65, 66, 69, and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Cho et al. (Pub. #: WO 2017/043746 A1).
Claim 47:
A device for providing a point service that adds value to time, the device comprising: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)


a means for giving the calculated points to the user; a means for managing information about a plurality of users and information about a plurality of business operators; 
(Amato: 0064-0073, and teaches a database for member information in at least 0135-0160)
a point management means for managing points given to each user so as to invalidate the points given to each user that have passed a predetermined expiration date when the points pass the predetermined expiration date; and a redistribution means for executing processing for redistributing the invalidated points to a particular user among the plurality of users or a particular business operator among the plurality of business operators.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 48:

(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
Claim 49:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 50:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.


Claim 51:
wherein the device further comprises a means of managing the frequency of use of points by the user, and wherein the redistribution means executes processing for redistributing at least some of the invalidated points to the user based further on the frequency of use of the points by the user.
-> Redistribute points based on frequency of use
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
Claim 53:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 54:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 56:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for the user's location. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 57:
wherein the device further comprises:
(Amato: 0002, 0008, 0018, 0064-0073)

(Amato: 0002, 0008, 0018, 0064-0073)
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for the user's location. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.

Claim 58:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 59:
wherein the device further comprises: a means for managing the number of points owned by the user; a means for specifying a service provider that has provided a service for the user; and a first donation means for donating at least some of the points owned by the user to the service provider.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
Claim 60:
a means for specifying a business operator that manages the service provider; and a second donation means for donating at least some of the points owned by the user to the business operator, wherein the points donated to the service provider and/or the business operator are donated according to a predetermined rule that regulates the distribution of points to service providers and business operators.
Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
Claim 63:

the first donation means donates the points to be donated to the service provider, including the remaining points, to the service provider in accordance with the reservation for donating points to the service provider.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 65:

(Amato: 0057-0060, 0088-0096)
Claim 66:
wherein the donating of at least some of the points owned by the user to the selected one service provider is allowed to be executed while the selected service provider and the user are in a call.
(Amato: 0057-0060, 0088-0096, with the user and the service providing in contact via "a telecommunications network" in at least 0090)
Claim 69:
A program executed on a device that adds value to time, the device comprising a processor section, wherein the program, when executed by the processor section, causes the processor section to execute at least: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)

giving the calculated points to the user; managing information about a plurality of users and information about a plurality of business operators; 
(Amato: 0064-0073, and teaches a database for member information in at least 0135-0160)
managing points given to each user so as to invalidate the points given to each user that have passed a predetermined expiration date when the points pass the predetermined expiration date; and executing processing for redistributing the invalidated points to a particular user among the plurality of users or a particular business operator among the plurality of business operators.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim 70:
A system for providing a point service that adds value to time, the system comprising: at least one terminal device; and a device for providing a point service that adds value to time, wherein the at least one terminal device comprises: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)

a means for giving the calculated points to the user; a means for managing information about a plurality of users and information about a plurality of business operators; 
(Amato: 0064-0073, and teaches a database for member information in at least 0135-0160)
a point management means for managing points given to each user so as to invalidate the points given to each user that have passed a predetermined expiration date when the points 
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of rewarding points based on a user's dwell duration as taught by Cho. Motivation to do so comes from the desire to reward a user for spending time within a store (Cho: "Tech-Problem" section).
Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Cho et al. (Pub. #: WO 2017/043746 A1) in view of Byrd (Pub. #: US 2013/0325575 A1).
Claim 52:
Amato does not appear to specify increased value for earned points at a particular location. However, Byrd teaches coupons that have variable value that is determined by factors that include a user's location in at least  Figure 10 and 0058-0063, and 0086-0092.
.
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Cho et al. (Pub. #: WO 2017/043746 A1) in view of Dey et al. (Pub. #: US 2017/0039587 A1).
Claim 55:
Amato does not appear to specify calculating points based on the congestion information. However, Dey teaches a technique of rewarding a user for visiting a store at less crowded times with greater rewards given for visiting in less crowded times in at least 0022.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points accumulation system of Amato with the technique of awarding points based on visits during less crowded times as taught by Dey. Motivation to combine Amato and Dey comes from the desire to increase customer purchases by allowing the customer to shop more leisurely at less crowded time periods (Dey: 0008).
Claim(s) 61, 62, 73, 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Cho et al. (Pub. #: WO 2017/043746 A1) in view of Ross et al. (Pub. #: US 2013/0054327 A1).
Claim 61:
Amato teaches selecting a provider for points reception from a user in at least 0074-0078 and 01120-0124. Amato does not appear to specify setting a threshold minimum level for rewards distribution. However, Ross teaches a rewards points management system with a technique of presenting a user with potential point redemption offers in at least 0038-0041 and determining the accumulation rate for points and presenting a user with redemptions that the user can't quite purchase but could potentially have in the next time frame in at least 0044.

Claim 62:
Amato teaches selecting a provider for points reception from a user in at least 0074-0078 and 01120-0124. Amato does not appear to specify setting a threshold minimum level for rewards distribution. However, Ross teaches a rewards points management system with a technique of presenting a user with potential point redemption offers in at least 0038-0041 and determining the accumulation rate for points and presenting a user with redemptions that the user can't quite purchase but could potentially have in the next time frame in at least 0044.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of estimating a time to achieve a reward not yet purchasable and presenting the potential future redemptions to the user as taught by Ross. Motivation to combine Amato with Ross comes from both references being directed towards loyalty rewards earning and redemption systems and to incentivize users to earn more rewards (via desired actions) to increase the amount of desired user actions performed (Ross: 0001, 0002, 0038).
Claim 73:
Amato teaches rewarding points for purchases in at least 0064-0073, but does not appear to specify rewarding point for staying within a predetermined area for a specified amount of time. However, Cho teaches rewarding a user for dwelling within a predetermined area in the last full paragraph on page 77 through the following 2 paragraphs and in the 7th paragraph on page 86 for offering a reward based on the cumulative dwell time.

Amato teaches selecting a provider for points reception from a user in at least 0074-0078 and 01120-0124. Amato does not appear to specify setting a threshold minimum level for rewards distribution. However, Ross teaches a rewards points management system with a technique of presenting a user with potential point redemption offers in at least 0038-0041 and determining the accumulation rate for points and presenting a user with redemptions that the user can't quite purchase but could potentially have in the next time frame in at least 0044.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of estimating a time to achieve a reward not yet purchasable and presenting the potential future redemptions to the user as taught by Ross. Motivation to combine Amato with Ross comes from both references being directed towards loyalty rewards earning and redemption systems and to incentivize users to earn more rewards (via desired actions) to increase the amount of desired user actions performed (Ross: 0001, 0002, 0038).
Claim 74:
a means for determining whether the user has stayed in the first predetermined area for the time required to accumulate the remaining points, wherein when the user is determined to have stayed in the first predetermined area for the time required to accumulate the remaining points, the first donation means donates the points to be donated to the service provider, including the remaining points, to the service provider in accordance with the reservation for donating points to the service provider.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Cho et al. (Pub. #: WO 2017/043746 A1) in view of Feidelson et al. (Pub. #: US 6,345,261 B1).
Claim 64:

(Amato: 0057-0060, 0088-0096)
As for, "
It would have been obvious to one of ordinary skill in the art to modify the rewards system of Amato with the addition of the capability to search for participants of the loyalty program as taught by Feidelson. Motivation to combine the two references comes from both references being directed towards loyalty rewards programs and the desire to incentivize further purchases/transactions with a user by reducing the overhead in processing said transactions (Feidelson: Col. 1, Line 55 - Col. 2, Line 3).
Claim(s) 67, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Cho et al. (Pub. #: WO 2017/043746 A1) in view of in view of Berkson (Pub. #: 6,049,779).
Claim 67:
Amato does not appear to specify calculating the points to be awarded to the service provider based on a call duration. However, Berkson teaches a call center that rewards the service provider's agent with additional rewards based on a call's duration in at least Col. 3, Ll. 40-55, Col. 7, Ll. 35-54, and Col. 9, Ll. 35-47.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points earning and redemption system of Amato with the increased rewards for a service provider based on a call duration as taught by Berkson. Motivation comes from the desire to cause "call center agents" to "conform their work habits to a particular standard without significant extra work by managers and supervisors".
Claim 68:

(Amato: 0112-0124 with the rank of the provider being analogous to the proportion to the total donation of credits)
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points earning and redemption system of Amato with the increased rewards for a service provider based on a call duration as taught by Berkson. Motivation comes from the desire to cause "call center agents" to "conform their work habits to a particular standard without significant extra work by managers and supervisors".
Claim(s) 71, 72, 75, 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Ross et al. (Pub. #: US 2013/0054327 A1).
Claim 71:
A device for providing a point service, the device comprising: a means for managing the number of points owned by a user; 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)
a means for specifying a service provider that has provided a service for the user; a first donation means for donating at least some of the points owned by the user to the service provider; 
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)

As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of estimating a time to achieve a reward not yet purchasable and presenting the potential future redemptions to the user as taught by Ross. Motivation to combine Amato with Ross comes from both references being directed towards loyalty rewards earning and redemption systems and to incentivize users to earn more rewards (via desired actions) to increase the amount of desired user actions performed (Ross: 0001, 0002, 0038).
Claim 72:
wherein the device further comprises: a means for specifying a business operator that manages the service provider; and a second donation means for donating at least some of the points owned by the user to the business operator, and wherein the points donated to the service provider and/or the business operator are donated according to a predetermined rule that regulates the distribution of points to service providers and business operators.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.
Claim 75:
A program executed on a device for providing a point service, the device comprising a processor section, wherein the program, when executed by the processor section, causes the processor section to execute at least: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)
managing the number of points owned by a user; specifying a service provider that has provided a service for the user; donating at least some of the points owned by the user to the service provider; 
Amato: 0064-0073, and teaches a database for member information in at least 0135-0160)

As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of estimating a time to achieve a reward not yet purchasable and presenting the potential future redemptions to the user as taught by Ross. Motivation to combine Amato with Ross comes from both references being directed towards loyalty rewards earning and redemption systems and to 
Claim 76:
A system for providing a point service, the system comprises: at least one user device operated by a user; and a device for providing a point service, wherein the user device comprises: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)
a means for acquiring information for identifying a service provider that has provided a service for the user; and a means for providing the information for identifying the service provider for the device, and wherein the device comprises: a means for managing the number of points owned by the user; a means for specifying the service provider based on the information for identifying the service provider; 
(Amato: 0064-0073, and teaches a database for member information in at least 0135-0160)
a first donation means for donating at least some of the points owned by the user to the service provider; 
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)

As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points rewarding and redistribution system of Amato with the technique of estimating a time to achieve a reward not yet purchasable and presenting the potential future redemptions to the user as taught by Ross. Motivation to combine Amato with Ross comes from both references being directed towards loyalty rewards earning and redemption systems and to incentivize users to earn more rewards (via desired actions) to increase the amount of desired user actions performed (Ross: 0001, 0002, 0038).
Claim(s) 77, 80-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Feidelson et al. (Pub. #: US 6,345,261 B1).
Claim 77:
A device for providing a point service, the device comprising: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)


(Amato: 0088-0096)
a means for determining whether the user has taken an action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider; and a means for donating at least some of the points owned by the user to the selected one service provider when the user is determined to have taken the action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
As for, "
It would have been obvious to one of ordinary skill in the art to modify the rewards system of Amato with the addition of the capability to search for participants of the loyalty program as taught by Feidelson. Motivation to combine the two references comes from both references being directed towards loyalty rewards programs and the desire to incentivize further purchases/transactions with a user by reducing the overhead in processing said transactions (Feidelson: Col. 1, Line 55 - Col. 2, Line 3).
Claim 80:

(Amato: 0088-0096)
Claim 81:
A program executed on a device for providing a point service, the device comprising a processor section, wherein the program, when executed by the processor section, causes the processor section to execute at least: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)

receiving an entry indicating one service provider selected from the presented one or more service providers; permitting communication between the selected one service provider and the user; 
(Amato: 0088-0096)
determining whether the user has taken an action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider; and donating at least some of the points owned by the user to the selected one service provider when the user is determined to have taken the action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
As for, "
It would have been obvious to one of ordinary skill in the art to modify the rewards system of Amato with the addition of the capability to search for participants of the loyalty program as taught by Feidelson. Motivation to combine the two references comes from both references being directed towards loyalty rewards programs and the desire to incentivize further purchases/transactions with a user by reducing the overhead in processing said transactions (Feidelson: Col. 1, Line 55 - Col. 2, Line 3).
Claim 82:
A system for providing a point service, the system comprises: at least one user device operated by a user; and a device for providing a point service, wherein the user device comprises: 
(Amato: A networked server in at least 0130-1035 for point/credits information for users)

wherein the user device comprises a means for receiving and transmitting an entry indicating one service provider selected from the presented one or more service providers, wherein the device comprises: a means for receiving an entry indicating one service provider selected from the presented one or more service providers; 
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
a means for permitting communication between the selected one service provider and the user;
Amato: 0088-0096)
a means for determining whether the user has taken an action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider; and a means for donating at least some of the points owned by the user to the selected one service provider when the user is determined to have taken the action to donate at least some of the points owned by the user to the selected one service provider during communication with the selected one service provider.
(Amato: 0074-0078, 0112-0124 with credits expiring after a certain time period in 0114 and being distributed to other users according to the proportion of credits donated over a previous period in 0117.)
As for, "
It would have been obvious to one of ordinary skill in the art to modify the rewards system of Amato with the addition of the capability to search for participants of the loyalty program as taught by Feidelson. Motivation to combine the two references comes from both references being directed towards loyalty rewards programs and the desire to incentivize further purchases/transactions with a user by reducing the overhead in processing said transactions (Feidelson: Col. 1, Line 55 - Col. 2, Line 3).
Claim(s) 78, 79, 83, and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Feidelson et al. (Pub. #: US 6,345,261 B1) in view of Berkson (Pub. #: 6,049,779).
Claim 78:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points earning and redemption system of Amato with the increased rewards for a service provider based on a call duration as taught by Berkson. Motivation comes from the desire to cause "call center agents" to "conform their work habits to a particular standard without significant extra work by managers and supervisors".
Claim 79:

(Amato: 0112-0124 with the rank of the provider being analogous to the proportion to the total donation of credits)
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points earning and redemption system of Amato with the increased rewards for a service provider based on a call duration as taught by Berkson. Motivation comes from the desire to cause "call center agents" to "conform their work habits to a particular standard without significant extra work by managers and supervisors".
Claim 83:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points earning and redemption system of Amato with the increased rewards for a service provider based on a call duration as taught by Berkson. Motivation comes from the desire to cause "call center agents" to "conform their work habits to a particular standard without significant extra work by managers and supervisors".
Claim 84:

(Amato: 0112-0124 with the rank of the provider being analogous to the proportion to the total donation of credits)
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points earning and redemption system of Amato with the increased rewards for a service provider based on a call duration as taught by Berkson. Motivation comes from the desire to cause "call center agents" to "conform their work habits to a particular standard without significant extra work by managers and supervisors".
Claim(s) 85 and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amato et al. (Pub. #: US 2003/0171987 A1) in view of Feidelson et al. (Pub. #: US 6,345,261 B1) in view of Bamborough et al. (Pub. #: US 2006/0235764 A1).
Claim 85:
Amato does not appear to specify a setting for a communication request as to whether the request is allowable or not. However, Bamborough teaches a marketing system with a setting for a user of the system to indicate that the user does not want to be contacted in at least 0274, 0401 and that the assignment of the setting is transparent in at least 0401.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points earning and redemption system of Amato with the contact/no contact setting in a marketing system as taught by Bamborough. Motivation to combine Amato with Bambrough derives from the desire to maintain a user's privacy (i.e., "to insulate the client information in this scenario) (Bamborough: 0401).
Claim 86:
Amato does not appear to specify a setting for a communication request as to whether the request is allowable or not. However, Bamborough teaches a marketing system with a setting for a user of the system to indicate that the user does not want to be contacted in at least 0274, 0401 and that the assignment of the setting is transparent in at least 0401.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the points earning and redemption system of Amato with the contact/no contact setting in a marketing system as taught by Bamborough. Motivation to combine Amato with Bambrough derives from the desire to maintain a user's privacy (i.e., "to insulate the client information in this scenario) (Bamborough: 0401).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621